Citation Nr: 1700649	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  15-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Propriety of the reduction in evaluation from 20 percent to noncompensable, effective July 1, 2016, for left knee medial/lateral instability.

2. Entitlement to an increased evaluation for postoperative residuals of a left knee injury on the basis of limitation of motion and medial/lateral instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from August 1985 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2016, the Veteran submitted VA Form 21-22, appointing Disabled American Veterans as his representative and simultaneously revoking the representation of a private attorney.  This change in representation is reflected above.  While a written presentation has not been made by the organization, there is no prejudice to the Veteran as the matter must be further developed and any presentation can subsequently be made.

This case was previously before the Board in June 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for the issuance of a statement of the case (SOC) on issue 2 on the title page.  Also in the June 2015 remand, the Board addressed the issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU).  This issue remains in remand status and has not been recertified to the Board.  Therefore, the issue of entitlement to TDIU is not currently within the Board's jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2016 rating decision, the AOJ reduced the evaluation assigned to the Veteran's left knee instability from 20 percent to noncompensable, effective July 1, 2016.  The Veteran subsequently submitted a timely notice of disagreement (NOD) with respect to the reduction issue.  The AOJ has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to the reduction issue.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2016).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

The Veteran's claim for an increased evaluation for his left knee disability is impacted by the outcome of his appeal to restore the previously assigned evaluation(s) for this disability.  Therefore, the increased evaluation claim is inextricably intertwined with the reduction claim being remanded.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, the increased evaluation appeal must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of the propriety of the reduction in evaluation from 20 percent to noncompensable for left knee medial/lateral instability.  All appropriate appellate procedures should then be followed.  The Veteran is hereby advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. After completing the above, and any other development deemed necessary to include allowing sufficient time for submission of a substantive appeal, readjudicate the Veteran's appeal for an increased evaluation for his left knee disability based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

